Citation Nr: 0423395	
Decision Date: 08/25/04    Archive Date: 09/01/04

DOCKET NO.  02-21 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen the previously denied claim of 
entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Juan Nolla-Acosta, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

The veteran and an examining psychiatrist


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel
INTRODUCTION

The veteran served on active duty from November 1950 to March 
1951.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied the benefits sought on 
appeal.

The claim of entitlement to service connection for 
schizophrenia will be addressed in the remand section of this 
decision.  Accordingly, that portion of the veteran's appeal 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


FINDINGS OF FACT

1.  In a February 1964 decision, the Board denied entitlement 
to service connection for a nervous condition or other 
psychiatric disability.

2.  In a May 1988 decision, the Board found that the veteran 
had not submitted new and material evidence to reopen his 
previously denied claim of entitlement to service connection 
for an acquired psychiatric disability.  The veteran was 
provided notice of the decision.  There was not an appellate 
body to which to appeal the Board's decisions at that time 
and the May 1988 decision became final.
 
3.  Evidence received since the May 1988 decision is new, 
relates to a necessary unestablished fact, and raises a 
reasonable possibility of substantiating the claim of 
entitlement to service connection for schizophrenia.
 
 


CONCLUSION OF LAW
 
The Board's May 1988 decision finding that no new and 
material evidence had been submitted sufficient to reopen the 
previously denied claim of entitlement to service connection 
for an acquired psychiatric disorder is final, and the 
evidence received since that final decision is new and 
material; thus, the veteran's claim is reopened.  38 U.S.C.A. 
§§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1100  
(2003).


REASONS AND BASES FOR THE FINDINGS AND CONCLUSION

I.  VCAA

The Board notes at the outset of this decision that it has 
given consideration to the provisions of the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 
to 5107 (West 2002)), which include an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits.  
It also redefines the obligations of VA with respect to its 
duty to assist a claimant in the development of a claim.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (August 29, 2001) (codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Also, see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

After careful consideration of the provisions of the VCAA, 
the implementing regulations, and the applicable caselaw, to 
include the above cited Quartuccio decision and the most 
recent decision of Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App., June 24, 2004), the Board is satisfied that all 
relevant facts regarding the matter of whether new and 
material evidence has been submitted in this case have been 
properly developed and that no further assistance to the 
veteran is required for purposes of reopening the claim in 
order to comply with the duty to notify and assist.  In any 
event, because of the favorable decision discussed below 
regarding the veteran's petition to reopen his previously 
denied claim based on his submission of new and material 
evidence, any failure in VA's duty to notify and assist the 
veteran regarding this particular aspect of his claim is 
moot, and entirely harmless to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

II.  New and Material Evidence

A review of the record shows that, in February 1964, the 
Board denied entitlement to service connection for a nervous 
condition or other psychiatric disability, finding that the 
veteran had a psychiatric disability that was present at the 
time he entered service in November 1950 and that the 
preexisting disability did not permanently increase in 
severity during service.  The veteran requested that his 
claim be reopened on a number of occasions and the most 
recent final decision with respect to reopening is a Board 
decision dated in May 1988.  At that time, the Board declined 
to find that new and material evidence had been submitted to 
reopen the claim as newly submitted medical evidence was 
deemed to be a mere interpretation of the record that did not 
reflect materially upon the outcome of the claim.  The 
veteran was given notice of that decision.  Because the 
United States Court of Appeals for Veterans Claims was not in 
existence at the time of the May 1988 decision, the veteran 
was not advised of any appeal rights and the Board decision 
became final.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. 
§ 20.1100.

The veteran submitted his most recent request to reopen the 
previously denied claim in October 2001.  Despite the 
finality of a prior adverse decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim that has been disallowed.  See 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  

Under 38 C.F.R. Section 3.156(a) (2003), "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  The revised version of 
38 C.F.R. Section 3.156(a) applies in this case because the 
veteran's claim was received in October 2001, after the 
current regulation's effective date of August 29, 2001.  With 
these considerations, the Board must now review all of the 
evidence that has been submitted by the veteran or otherwise 
associated with the claims folder since the last final 
decision in May 1988.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a), (c).  
Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  When no 
pre-existing condition is noted upon entry into service, the 
veteran is presumed to have been sound upon entry.  In order 
to rebut the presumption of sound condition under Section 
1111, VA must show, by clear and unmistakable evidence, both 
that the disease or injury existed prior to service and that 
the disease or injury was not aggravated by service.  See 
Wagner v. Principi, No. 02-7347 (Fed. Cir. June 1, 2004); see 
also VAOPGCPREC 3-2003 (July 16, 2003).  On the other hand, 
if a pre-existing disorder is noted upon entry into service, 
the veteran cannot bring a claim for service connection for 
that disorder, but he may bring a claim for service-connected 
aggravation of that disorder.  In that case, Section 1153 
applies, and the burden falls on the veteran to establish 
aggravation.  See Wagner; see also Jensen v. Brown, 19 F.3d. 
1413, 1417 (Fed. Cir. 1994).

The evidence of record at the time of the May 1988 decision 
includes service medical records showing that the veteran was 
accepted for service on November 20, 1950, but presented for 
psychiatric treatment one week later on November 27, 1950.  
He was treated for an anxiety reaction and returned to duty 
the following day.  The veteran again presented for 
psychiatric evaluation on December 12, 1950.  No disease was 
found at that time, but it was noted that the veteran was 
worried about using weapons.  It was requested that he be 
placed in a non-combat unit when released to duty on December 
29, 1950.  The veteran again presented for psychiatric 
treatment on February 9, 1951.  He related a history of 
becoming very nervous when he left home in 1949 and sought 
employment in New York, to feeling perfectly well upon his 
return home to Puerto Rico, and to feeling perfectly well 
upon induction into service.  It was determined that the 
veteran had a chronic anxiety reaction that existed prior to 
service, that his condition had not been aggravated by 
service as he was found to be "no worse than when he came 
into the service," and discharge was recommended.  The 
veteran was honorably discharged on March 29, 1951, after 
signing documents reflecting that he had a preexisting 
psychiatric disability.

The veteran submitted his first application for VA 
compensation benefits in December 1953.  He submitted a 
statement from a treating physician noting treatment from 
1952 to 1957 for emotional crisis and intestinal 
disturbances.  The veteran also submitted statements from his 
mother and friends who related that the veteran did not 
experience mental health problems prior to his period of 
service, but that he had been nervous since his discharge 
from active service in 1951.

The veteran also submitted medical statements, including a 
March 1973 report of a private psychiatrist diagnosing a 
schizophrenic reaction and opining that there was a definite 
relationship between the veteran's psychiatric disability and 
his military service.  In 1970 and 1971, a physician who 
reported knowing the veteran for twenty-five years stated 
that the veteran presented as quite a different person 
following his discharge from service and had required 
psychiatric treatment since that time.  Additionally, the 
veteran underwent VA psychiatric examinations over the years 
and was found to have schizophrenia.  Unfortunately, VA 
psychiatrists have not rendered opinions as to the etiology 
of the psychiatric disability.

With the veteran's current request to reopen his claim, he 
submitted a statement from a treating psychologist dated in 
September 2001.  This statement reflects that the veteran is 
treated for anxiety and that it is the professional opinion 
of the psychologist that the veteran's current state of 
mental health is intimately related to his experiences in the 
United States Army.  In June 2002, the veteran was examined 
by a private psychiatrist who reviewed the veteran's complete 
medical record, including his service medical records.  This 
psychiatrist opined that the veteran was not fit for duty 
when he entered service in November 1950 and that the 
activities experienced during his short period of service 
caused him to develop a psychotic process.  This psychiatrist 
also testified before the Board in June 2003 that the service 
medical records clearly showed that the veteran's exposure to 
combat preparation activities increased his level of anxiety 
and that he developed a psychotic-type of anxiety that had 
not been present prior to service.  This psychiatrist 
credibly testified that schizophrenia is the type of 
psychiatric illness that begins in men in their late teens 
and early twenties, like the veteran was at the time of his 
service, that the history of having anxiety problems prior to 
service is consistent with a person being predisposed to 
developing schizophrenia, and that the symptoms described in 
the medical records appear to show the development of a 
condition that was not present prior to service, 
notwithstanding the predisposition.  The psychiatrist further 
testified that a person in the veteran's state during his 
last hospitalization during service would have signed 
anything to remove himself from that situation so the 
document of record reflecting that the veteran believed he 
had a mental problem prior to service was not particularly 
credible.

It is noted at this juncture that the credibility of new 
evidence is to be presumed.  See Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  Thus, when considering the evidence as 
outlined above, the Board finds that the newly submitted 
medical evidence is material in that it relates to a 
necessary unestablished fact and raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for schizophrenia.  Specifically, the 
examining psychiatrist who testified before the Board 
presented evidence of not only aggravation of a possible pre-
existing disability, but of development of schizophrenia 
during service as a result of exposure to combat preparation 
activities.  Thus, the Board finds that the evidence 
presented since its May 1988 decision is both new and 
material and the claim is reopened.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for schizophrenia is 
reopened.


REMAND

As set forth above, the record reflects a very brief period 
of active service with the veteran's first need for 
psychiatric treatment only one week into his service.  His 
mother and several friends related that the veteran did not 
experience any mental health problems prior to service, but 
the most recent evidence received from a private psychiatrist 
reflects the presence of a predisposition to develop a 
psychiatric disability based upon anxiety reactions prior to 
service.  The post-service medical evidence as a whole shows 
that the veteran was adversely affected by his experiences 
during service.  What is missing from the record, however, is 
a specific medical finding as to whether a preexisting 
anxious state increased in severity beyond the natural 
progression of that state as a result of activities during 
service and/or whether the veteran's period of service caused 
the veteran to develop a separate psychiatric disability, 
i.e., schizophrenia, as suggested by the need for 
hospitalization for psychotic behavior during service that 
apparently did not exist prior to service.

Based on the medical evidence recently submitted, the Board 
finds that there is evidence to substantiate the veteran's 
claim.  The evidence, however, is insufficient upon which to 
decide the merits of the claim and, as such, this appeal must 
be remanded for further development of the medical record.

Therefore, this matter is REMANDED to the RO, via the AMC, 
for the following additional development:

1.	The RO/AMC should inform the veteran 
of the current interpretation of the 
law with respect to a claim based on 
aggravation, as well as provide him 
appropriate notice under the Veterans 
Claims Assistance Act of 2000 (VCAA), 
Pub.L. No. 106-475, 114 Stat. 2096 
(2000); 38 U.S.C.A. §§ 5103, 5103A 
(West 2002) and 38 C.F.R. § 3.159 
(2003). Such notice should 
specifically apprise him of the 
evidence and information necessary to 
substantiate his claim for service 
connection for schizophrenia, and 
inform him whether he or VA bears the 
burden of producing or obtaining that 
evidence or information, and of the 
appropriate time limitation within 
which to submit any evidence or 
information. 38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  
The RO/AMC should also ask the veteran 
to submit any additional evidence that 
is still in his possession and is 
pertinent to his claim for service 
connection for schizophrenia.  See 38 
C.F.R. § 3.159(b)(1).
2.	The RO/AMC should thereafter schedule 
the veteran for a VA psychiatric 
examination and made available the 
veteran's claims file to the examiner 
for review.  The examiner is requested 
to review all medical evidence in the 
veteran's claims file, including the 
veteran's service medical records, and 
render the following opinions:  (a) 
whether it is clear from the evidence 
of record that the veteran had a 
psychiatric disability prior to his 
period of active service; (b) if so, 
whether it is at least as likely as 
not that the activities experienced by 
the veteran during his period of 
active service aggravated any 
preexisting psychiatric disability and 
caused it to increase in severity 
beyond the natural progression of the 
preexisting disability, or directly 
caused a psychiatric disability; and 
(c) whether it is at least as likely 
as not that the activities experienced 
by the veteran during his period of 
active service caused him to develop 
schizophrenia, a disability that did 
not exist prior to service.  The 
examiner should be specifically 
requested to comment on, (A) the 
statements from the veteran's mother 
and friends that the veteran did not 
have a psychiatric disability prior to 
service but was nervous after service, 
and (B) the opinion of a private 
psychiatrist that the veteran may have 
been predisposed to develop a 
psychiatric disability but that it was 
because of his military service that 
he did, in fact, develop such a 
disability.  All opinions expressed 
must be supported by complete 
rationale.

3.	Once the development requested has 
been completed, the case should again 
be reviewed by the RO/AMC on the basis 
of the additional evidence.  The 
RO/AMC should ensure that all opinions 
requested are completely rendered and, 
if not, that the examiner stated why 
such an opinion could not be rendered.  
The RO/AMC should return the report to 
the examiner if the requested opinions 
and comments are not specifically  
addressed.  If, after the medical 
opinions are completely addressed, the 
benefit sought on appeal remains 
denied, the veteran and his private 
attorney should be furnished a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
respond before the record is returned 
to the Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  No action is required of the veteran until he is 
notified, but he is nevertheless reminded that he is free to 
submit any additional evidence and/or argument he desires to 
have considered in connection with his current appeal and 
that it is his responsibility to report for any VA medical 
examinations scheduled in conjunction with the matter on 
appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	ROBINSON ACOSTA
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



